Citation Nr: 0126201	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-05 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

REMAND

The veteran had active military service from May 1969 to 
April 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for post-
traumatic stress disorder (PTSD).  

The veteran seeks service connection for PTSD based on 
stressors which allegedly occurred during his active duty in 
the Vietnam war.  Further development is needed prior to 
disposition of this claim, however.  Claims for service 
connection for PTSD warrant consideration of particular 
regulations and often require special development that is not 
required for claims for service connection for other 
disorders. 

The claims file contains a number of VA medical records.  
These records reflect outpatient treatment for various 
psychiatric conditions (not including PTSD) from 1979 through 
1999.  The records also reflect that the veteran underwent 
psychiatric hospitalizations (again, not for diagnosed PTSD) 
at the San Juan VA Medical Center (VAMC) from March to April 
1993, in December 1998, and from January to February 1999.  
However, during a VA mental disorders examination in November 
1999, the VA examiner reported that the veteran had undergone 
seven psychiatric hospitalizations between March 1993 and 
October 1999.  As noted above, the claims file only includes 
the reports of three psychiatric hospitalizations during this 
period.  It is essential that any outstanding VA psychiatric 
hospitalization records be obtained and reviewed 
(particularly in a case such as this where the existence of a 
PTSD diagnosis is in question).  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA records are constructively part 
of the record which must be considered).  The RO should also 
obtain any additional treatment records of the veteran since 
October 1999, the date of the last VA treatment records of 
the veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

If, and only if, the RO obtains new medical records which 
reflect a diagnosis of PTSD, it should contact the veteran 
and give him an opportunity to provide details about his 
alleged stressors.  The veteran has asserted that while in 
Vietnam, he was assigned as a machine gunner for numerous 
convoys traveling from Cam Rahn Bay to Pleiku and other 
places.  On many occasions, according to the veteran, the 
convoy was ambushed and he had to fire his machine gun into 
enemy positions.  

His DA Form 20 [Enlisted Qualification Record] indicates that 
he served in Vietnam from May 16, 1970 to April 28, 1971, and 
that during that time, his principal duties included 
longshoreman, cargo checker, winch operator, and clerk 
typist.  He was involved in an unnamed campaign in Da Nang in 
August 1970, and received, in pertinent part, a Vietnam 
Service Medal and a Republic of Vietnam Commendation Medal 
with device.  

The RO must then make a determination, based on the veteran's 
military service records, whether the veteran was a veteran 
of combat.  If it is determined that he was a combat veteran, 
any stressors related to such combat must be treated 
appropriately.  If he is not a veteran of combat, or if any 
of his stressors are not related to combat, further attempts 
to verify his stressors should be made.  If the veteran 
provides information that is sufficiently specific, submit it 
to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) to attempt to verify the stressors.  The 
RO should then prepare a memorandum which details the claimed 
stressors that have been verified, including any related to 
combat, as well as its finding as to whether the veteran is a 
veteran of combat.  The Board acknowledges that some of the 
vagaries and discrepancies in the record may make any request 
for USASCRUR confirmation difficult.  Nevertheless, although 
the veteran has the burden of submitting evidence in support 
of his claim, the critical evidence may be in the control of 
the Federal Government.  In such situations, the VA should be 
responsible for providing or obtaining the material.  Murphy 
V. Derwinski, 1 Vet. App. 78, 82 (1990).

Once the above development is completed, and if the 
development yields verification of a stressor or otherwise 
establishes a stressor or stressors, a current VA 
examination, to diagnose or rule out PTSD under the criteria 
of DSM-IV, should be conducted, as detailed below.  The VA 
examination should be conducted with the benefit of the 
memorandum describing the veteran's verified stressors, and 
the VA examiner should discuss the claimed stressors, as 
verified by the RO and set forth in its memorandum, and 
describe any relationship between a diagnosis of PTSD and 
those stressors.

Furthermore, there was a substantial change in the law during 
the pendency of this claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

A remand is required for compliance with the notice and duty 
to assist provisions contained in the new law.  It cannot be 
said at this point that there is no possible additional 
notification or development action that is required under the 
VCAA since there are apparently records of VA psychiatric 
hospitalizations which have not been obtained.  It would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, for these reasons, 
a remand is also required.  

Accordingly, the case is REMANDED to the RO for the 
following: 

1.  With any required assistance from the 
veteran, request and obtain any and all 
records of psychiatric hospitalization(s) 
of the veteran beginning in 1993.  Once 
obtained, permanently associate any such 
records with the claims file.  Obtain and 
associate with the claims file all VA 
psychiatric treatment records of the 
veteran from October 1999 to the present.  

2.  Request that the veteran provide a 
list of those VA and/or private health 
care providers who have treated him for 
PTSD, and obtain all records of any 
treatment reported by the veteran that 
are not already in the claims file.  If 
any development efforts are unsuccessful, 
notify the veteran of the records that 
have not been obtained, of the efforts 
undertaken to develop those records, and 
of further action to be taken in 
connection with the claim.  If any of the 
newly obtained hospitalization or 
treatment records reflect a diagnosis of 
PTSD, proceed to paragraph 3 below.  If 
the hospitalization records do not 
reflect a diagnosis of PTSD, proceed to 
paragraph 8 below.

3.  Advise the veteran to submit more 
specific and any verifying information 
that he can regarding the stressors he 
claims to have experienced in service, 
particularly the circumstances 
surrounding the incidents which 
reportedly occurred while serving as a 
machine gunner for convoys.  He should 
provide specific names, dates and 
locations, if possible.  He may submit 
statements from fellow service members or 
others who witnessed or knew of the 
alleged events at the time of their 
occurrence. 

4.  Review the file and make a 
determination as to whether the veteran 
is a veteran of combat and, if so whether 
any of his stressors are related to 
combat, preparing a memorandum for the 
file.  For any claimed stressors not 
related to combat, or if the veteran is 
not a veteran of combat, send any 
sufficiently specific and detailed 
information received about the veteran's 
active service and alleged stressors to 
the USASCRUR to see if any information 
can be provided to confirm or verify the 
occurrence of the veteran's claimed 
stressors.  Provide the USASCRUR a copy 
of the veteran's DA Form 20.

5.  Thereafter, prepare a memorandum 
describing which of the veteran's 
stressors, if any, have been verified or 
are otherwise established as having 
occurred during military service. 

6.  If any stressor is verified or 
otherwise established, schedule the 
veteran for a complete and thorough VA 
psychiatric examination in order to 
determine the nature of any psychiatric 
disorder.  Prior to the examination, 
provide the examiner with a copy of this 
remand and the veteran's claims folder.  
The examiner should:

Review the veteran's medical 
history, as well as the RO's 
memorandum detailing which stressors 
have been verified for purposes of 
this claim.  

Integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of 
the nature of the veteran's 
psychiatric status. 

Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation. 

Make any diagnosis in accordance 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders-IV (DSM-IV).  Express an 
opinion as to whether the veteran 
meets the criteria for PTSD 
contained in DSM-IV, and if he meets 
such criteria, whether PTSD can be 
related to a stressor or stressors 
verified or established, based on 
the RO's memorandum, as having 
occurred during the veteran's active 
service.  

Provide a comprehensive report 
including complete rationales for 
all conclusions reached. 

7.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  Implement appropriate 
corrective action if any development is 
incomplete.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, return the 
report for corrective action. 

8.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed with respect to the veteran's 
claim for service connection.  If the 
decision concerning entitlement to 
service connection for PTSD remains 
adverse to the veteran, issue a 
supplemental statement of the case to the 
veteran and his representative.  This 
must contain the latest regulations 
concerning PTSD.  Afford the veteran and 
his representative the requisite 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


